Harvey, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondent which denied petitioner’s application for the ordinary death benefits of Vincent Jacobelli, a member of the New York State Employees’ Retirement System.
Pursuant to stipulation of the parties herein, the matter is remitted to respondent for further investigation as to the identity and existence of Juanita Jacobelli. In regard thereto, respondent should make an intensive investigation into the existence and whereabouts of Juanita Newman Goldman and make a determination as to whether she is the person referred to by decedent as Juanita Jacobelli, his wife.
Decision withheld, and matter remitted to respondent for further proceedings not inconsistent herewith. Mahoney, P. J., Main, Casey, Yesawich, Jr., and Harvey, JJ., concur.